 

  

r

3
J osm, ee

 

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA NOV 12 702

UNITED STATES OF AMERICA, GLERK, U.S. OS- 5.01 COURT
EASTERN DISTHiG? OF CALIFORMA
Plaintiff, BY

 

DEPUTY CLERK

Vv. CR NO: 1:19-CR-00237-LJO-SKO
ANTONIO ELIZONDO-RUBIO

Defendant.

 

APPLICATION FOR WRIT OF HABEAS CORPUS
The undersigned attorney hereby applies to the Court for the issuance of a writ of habeas corpus

 

 

 

XX Ad Prosequendum LI Ad Testificandum
Name of Detainee: ANTONIO ELIZONDO-RUBIO
Detained at Wasco State Prison
Detainee is: a.) charged in this district by: Indictment (J Information 1 Complaint
charging detainee with: _8 USC 1326(a) and (b)(2)

orb.) L] a witness not otherwise available by ordinary process of the Court
Detainee will: a.) C] return to the custody of detaining facility upon termination of proceedings

or b.) XX] be retained in federal custody until final disposition of federal charges, as a sentence

is currently being served at the detaining facility

Appearance is necessary FORTHWITH in the Eastern District of California.

 

 

 

 

Signature: /s/ Laura D, Withers
Printed Name & Phone No: Laura D. Withers 559-967-5480
Attorney of Record for: United States of America .
WRIT OF HABEAS CORPUS
x] Ad Prosequendum L] Ad Testificandum

The above application is granted and the above-named custodian, as well as the United States Marshal's Service
for this district, is hereby ORDERED to produce the named ona. FORTHWITH and any further proceedings to be

had in this cause, 78 ha conclusion of said proceedings to retytn fs “pe a custodian.
Dated: \ Bb, 4 hos, ‘

{ Honorable Sheila K. Oberto

U.S. MAGISTRATE JUDGE
Please provide the following, if known:

 

 

 

 

 

 

AKA(s) (if MORALES-Rubio, Cantu XIMale ([]Female
Booking or CDC #: BK7571 DOB: 04/10/1956
Facility Address: 701 Scofield Ave. Wasco, CA 93280 Race: W/H
Facility Phone: (661) 758-8400 FBI#: 881027P 11
Currently

RETURN OF SERVICE

Executed on:

 

 

(signature)

 
